       Case 2:19-cv-02356-WBV-DPC Document 62 Filed 11/16/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA


ROSALIND C. PATE, ET AL.                                 CIVIL ACTION

VERSUS                                                   NO. 19-2356-WBV-DPC

TIM CLARK CONSTRUCTION, LLC, ET AL.                      SECTION: D (2)


                                   ORDER AND REASONS
I.      FACTUAL AND PROCEDURAL BACKGROUND

        On or about May 24, 2018, Rosalind C. Pate and Robert L. Pate, Sr.

(collectively, “Plaintiffs”), filed a Petition for Breach of Contract and Damages in

Civil District Court for the Parish of Orleans, State of Louisiana.1     Named as

defendants in the case are Tim Clark, Charles Clark, Tim Clark Construction, LLC

and Gemini Insurance Company.2 Gemini Insurance Company removed the matter

to this Court on March 13, 2019, on the basis of diversity jurisdiction, 28 U.S.C. §

1332.3 Gemini Insurance Company claimed that it was the only defendant that had

been served with the lawsuit at the time of removal.4

        On August 13, 2019, the Court issued a Show Cause Order, giving Plaintiffs

30 days to show good cause, in writing, as to why they had failed to serve the

defendants, Tim Clark Construction, LLC, Tim Clark and Charles Clark. 5 On




1 R. Doc. 1 at ¶ 1; R. Doc. 1-1.
2 R. Doc. 1-1 at p. 1.
3 R. Doc. 1.
4 Id. at ¶ 2.
5 R. Doc. 22.
      Case 2:19-cv-02356-WBV-DPC Document 62 Filed 11/16/20 Page 2 of 8




August 15, 2019, in response to the Show Cause Order, Plaintiffs filed proofs of

service upon Tim Clark Construction, LLC and for Tim Clark.6

        On January 6, 2020, the Court issued an Order to Show Cause, requiring

Plaintiffs to show cause on or before February 14, 2020, “why certain defendant(s)

should not be dismissed for plaintiff’s failure to prosecute.” 7 Plaintiff filed a Status

Report on February 14, 2020, seeking additional time to effect service because

Plaintiffs’ counsel had undergone surgery in both eyes, which required several

months of recovery measures and medication.8 As a result, the Court issued an Order

on February 19, 2020, giving Plaintiffs an additional 30 days, or until March 16, 2020,

to show cause as to why certain defendant(s) should not be dismissed for failure to

prosecute.9

        On March 26, 2020, Plaintiffs moved for an entry of default as to Tim Clark

Construction, LLC and Tim Clark, which the Clerk’s Office granted.10 Plaintiffs then

moved for a default judgment as to Tim Clark and Tim Clark Construction, LLC on

March 31, 2020.11

        After failing to respond to the Court’s February 19, 2020 Show Cause Order,

the Court issued yet another Show Cause Order on April 17, 2020, giving Plaintiffs

another 30 days, or until May 18, 2020, to show cause as to why defendant, Charles

Clark, should not be dismissed from this case for failure to prosecute.12


6 R. Docs. 23 & 24.
7 R. Doc. 30.
8 R. Doc. 31.
9 R. Doc. 33.
10 R. Docs. 37 & 38.
11 R. Doc. 39.
12 R. Doc. 44.
       Case 2:19-cv-02356-WBV-DPC Document 62 Filed 11/16/20 Page 3 of 8




        On May 18, 2020, Plaintiffs filed a Status Report, asserting that counsel for

Plaintiffs had requested service of process as to Charles Clark on September 17, 2019

through the United States Marshals Office. 13        Plaintiffs’ counsel asserted that

Plaintiffs requested service as to Charles Clark, Tim Clark and Tim Clark

Construction, LLC through the U.S. Marshals Office and that, “It was believed by

counsel that service had been made since the other services were made though the

return for services for Tim Clark were not filed for at least two months after summons

issued.” 14 Plaintiffs’ counsel further asserted that she had been unable to verify

service upon Charles Clark through the U.S. Marshals Office, and that things were

exacerbated by the COVID-19 pandemic.15 Plaintiffs requested an additional 30 days

to conduct discovery and file appropriate pleadings so that, “all defendants are held

accountable in this litigation,” claiming that, “Dismissal would be unfair.”16

        After reviewing Plaintiffs’ Status Report, the Court issued an Order on May

19, 2020, giving Plaintiffs an additional 30 days, or until June 19, 2020, to file proof

of service upon Charles Clark.17 On June 11, 2020, Plaintiffs filed an unexecuted

Summons into the record, showing that the U.S. Marshal had attempted to serve

Charles Clark at his home address on June 9, 2020 and June 10, 2020.18 On the first

attempt, no one was home. On the second attempt, the resident informed the process

server for the U.S. Marshal that Charles Clark does not live at the address, and that



13 R. Doc. 45 at p. 1.
14 Id.
15 Id.
16 Id.
17 R. Doc. 47.
18 R. Doc. 49 at p. 1.
      Case 2:19-cv-02356-WBV-DPC Document 62 Filed 11/16/20 Page 4 of 8




the resident had not seen Charles Clark in 5 years.19 Plaintiffs did not request any

additional time for discovery of Charles Clark’s whereabouts, or to make additional

attempts to serve Charles Clark.

        On June 25, 2020, the Court issued an Order and Reasons, dismissing without

prejudice Plaintiffs’ claims against Charles Clark under Federal Rule of Civil

Procedure 41(b) for failure to prosecute.20 The Court subsequently issued an Order

and Reasons on September 17, 2020, granting Gemini Insurance Company’s Motion

to Dismiss, dismissing with prejudice Plaintiffs’ claims against Gemini Insurance

Company.21 Thus, the only remaining defendants in this litigation are Tim Clark and

Tim Clark Construction, LLC.

        On September 21, 2020, the Court issued an Order and Reasons denying

Plaintiffs’ Motion for Default Judgment against Tim Clark and Tim Clark

Construction, LLC, and vacating the Clerk’s entry of default against Tim Clark and

Tim Clark Construction, LLC under Federal Rule of Civil Procedure 55(c). 22 The

Court concluded that Plaintiffs failed to show that a default judgment was

appropriate in this case, and that the entry of default must be set aside due to

improper service on Tim Clark and Tim Clark Construction, LLC.23 As a result, the

Court issued a second Order on September 21, 2020, giving Plaintiffs fourteen days,

or until October 5, 2020, to either enter a default against Tim Clark and Tim Clark




19 Id. at p. 2.
20 R. Doc. 50.
21 R. Docs. 6 & 55.
22 R. Doc. 56.
23 Id.
      Case 2:19-cv-02356-WBV-DPC Document 62 Filed 11/16/20 Page 5 of 8




Construction, LLC, or to show good cause in writing why this matter should not be

dismissed against these defendants for failure to prosecute.24 The Court warned that

if Plaintiffs’ counsel failed to comply with this deadline, “Tim Clark and Tim Clark

Construction, LLC will be dismissed without prejudice for failure to prosecute

without further notice, in accordance with Fed. R. Civ. P. 41(b).”25

       On October 3, 2020, Plaintiffs requested an additional 30 days to respond to

the Court’s September 21, 2020 Order because Plaintiffs’ counsel had suffered serious

injuries from a car accident on September 20, 2020.26 On October 5, 2020, the Court

granted Plaintiffs’ request, giving Plaintiffs an additional 30 days, or until November

4, 2020, to comply with the Court’s September 21, 2020 Order.27 As of the date of this

Order and Reasons, Plaintiffs have failed to comply with the Court’s September 21,

2020 Order or to request additional time to comply with the Order.

II.    LEGAL STANDARD

       “The Federal Rules of Civil Procedure specifically provide that a court may, in

its discretion, dismiss a plaintiff’s action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or any order of the court and that

such a dismissal is considered to be an adjudication on the merits.”28 “A district court

may sua sponte dismiss a lawsuit for failure to prosecute pursuant to Federal Rule of




24 R. Doc. 57.
25 Id.
26 R. Doc. 59.
27 R. Doc. 61.
28 Burns v. Westwego Police Dept., Civ. A. No. 14-2242, 2014 WL 7185449, at *2 (E.D. La. Dec. 16, 2014)

(citing Fed. R. Civ. P. 41(b)).
      Case 2:19-cv-02356-WBV-DPC Document 62 Filed 11/16/20 Page 6 of 8




Civil Procedure 41(b).”29 “This authority is based on the courts’ power to manage and

administer their own affairs to ensure the orderly and expeditious disposition of

cases.”30 Nonetheless, “The Court’s power to dismiss for want of prosecution should

be used sparingly.”31 Unless the dismissal order states otherwise, a dismissal under

Rule 41(b) operates as an adjudication on the merits.32

       “Although the decision to dismiss under Rule 41(b) is committed to the district

court’s discretion, its discretion to dismiss with prejudice has been confined to a

narrow range of circumstances.”33 Before an action can be dismissed with prejudice

under Rule 41(b), two factors must be present: (1) a clear record of delay or

contumacious conduct by the plaintiff; and (2) lesser sanctions would not serve the

best interests of justice.34 The Fifth Circuit has held that aggravating factors must

also usually be found, clarifying that, “we have not said they must ‘always’ be

found.” 35 Such aggravating factors include whether the delay was caused by the

plaintiff, as opposed to her attorney, whether the defendant suffered actual prejudice

and whether the delay was caused by intentional conduct.36




29 Lewis v. Sheriff’s Dept. Bossier Parish, 478 Fed.Appx. 809, 815 (5th Cir. 2012) (citing Berry v.
CIGNA/RSI-CIGNA, 975 F.2d 1188, 1190 (5th Cir. 1992)).
30 Lewis, 478 Fed.Appx. at 815 (internal quotation and quotation marks omitted).
31 Burns, Civ. A. No. 14-2242, 2014 WL 7185449 at *2 (citing Ramsay v. Bailey, 531 F.2d 706, 707 (5th

Cir. 1976)).
32 Fed. R. Civ. P. 41(b).
33 Springboards to Education, Inc. v. Kipp Foundation, 325 F. Supp. 3d 704, 711 (N.D. Tex. 2018)

(citing Raborn v. Inpatient Management Partners Inc., 278 Fed.Appx. 402, 407 (5th Cir. 2008)).
34 Sealed Appellant v. Sealed Appellee, 452 F.3d 415, 417 (5th Cir. 2006) (quoting Rogers v. Kroger Co.,

669 F.2d 317, 320 (5th Cir. 1982); Tello v. Comm’r, 410 F.3d 743, 744 (5th Cir. 2005)) (quotation marks
omitted).
35 Sealed Appellant, 452 F.3d at 418 (citing Rogers, 669 F.2d at 320).
36 Sealed Appellant, 452 F.3d at 418; Springboards to Education, Inc., 325 F. Supp. 3d at 711 (quoting

Raborn v. Inpatient Management Partners Inc., 278 Fed.Appx. 402, 404-05 (5th Cir. 2008)).
       Case 2:19-cv-02356-WBV-DPC Document 62 Filed 11/16/20 Page 7 of 8




III.   ANALYSIS

       The Court finds that dismissing Plaintiffs’ claims against Tim Clark and Tim

Clark Construction, LLC with prejudice under Fed. R. Civ. P. 41(b) is not warranted.

While there has clearly been a lengthy delay of over two years during which Plaintiffs

failed to effect service upon Tim Clark and Tim Clark Construction, LLC, the record

does not establish that Plaintiffs’ delay resulted from contumacious conduct.

According to the Fifth Circuit, “We have recognized that it is not a party’s negligence

– regardless of how careless, inconsiderate, or understandably exasperating---that

makes conduct contumacious; instead it is the stubborn resistance to authority which

justifies a dismissal with prejudice.”37 With respect to the second factor, the Court

finds that sanctions less than dismissal with prejudice, such as a dismissal without

prejudice, would serve the best interests of justice.            Finally, the Court finds no

evidence of any aggravating factors that would support a dismissal with prejudice

under Rule 41(b). The record reflects that service was delayed, in part, by medical

complications suffered by Plaintiffs’ counsel after undergoing eye surgery and

suffering injuries from a car accident. 38 The record also shows that Plaintiffs

attempted to serve Tim Clark and Tim Clark Construction, LLC through the U.S.

Marshals Office, but that service was improper under Fed. R. Civ. P. 4(e) & (h).39

Accordingly, a dismissal with prejudice is not warranted at this time. Based on the

foregoing, however, the Court finds that Tim Clark and Tim Clark Construction, LLC


37 Millan v. USAA General Indemnity Company, 546 F.3d 321, 327 (5th Cir. 2008) (internal quotation
and quotation marks omitted).
38 R. Docs. 31 & 59.
39 R. Docs. 23, 24
      Case 2:19-cv-02356-WBV-DPC Document 62 Filed 11/16/20 Page 8 of 8




should be dismissed without prejudice under Fed. R. Civ. P. 41(b) for failure to

prosecute.

IV.   CONCLUSION

      IT IS HEREBY ORDERED that the claims of plaintiffs, Rosalind C. Pate and

Robert L. Pate, Sr., against defendants, Tim Clark and Tim Clark Construction, LLC,

are DISMISSED WITHOUT PREJUDICE.

      New Orleans, Louisiana, November 13, 2020.




                                      ______________________________
                                      WENDY B. VITTER
                                      United States District Judge
